      Case 2:19-cv-01046-MHT-CSC Document 107 Filed 02/08/21 Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF ALABAMA
                                   NORTHERN DIVISION


DANIEL ARMENDARIZ, #313 909,                     )
                                                 )
        Plaintiff,                               )
                                                 )
        v.                                       ) CIVIL ACTION NO. 2:19-CV-1046-WHA-CSC
                                                 )
COMMISSIONER DUNN, et al.,                       )
                                                 )
        Defendants.                              )

                                                ORDER

        The Magistrate Judge has reviewed the answer, written reports, supplemental written

reports, and supporting evidentiary materials filed by Defendants and determined that Plaintiff

must file a response in opposition to such pleadings.1 Accordingly, it is

        ORDERED that on or before March 1, 2021, Plaintiff shall file a response to the answers

and written reports, as supplemented. If Plaintiff fails to file a response as required by this order,

the court will treat the failure to respond as an abandonment of the claims set forth in the complaint

and amendments to the complaint and as a failure to prosecute this action. Plaintiff is specifically

cautioned that if he fails to file a response in compliance with the directives of this order the

undersigned will recommend that this case be dismissed for such failure. If Plaintiff fails to

respond to the answers and written reports, as supplemented, with respect to each of the claims

raised in his complaint and amendments thereto, the court will treat this failure as an abandonment

of these claims and shall proceed as justice requires.




1
 Upon the filing of Defendant Wright’s answer and written report, Plaintiff shall be granted an
opportunity to file a further opposition.
        Case 2:19-cv-01046-MHT-CSC Document 107 Filed 02/08/21 Page 2 of 3




         As indicated herein, at some time in the future the court will treat Defendants’ written

reports, as supplemented, and Plaintiff's response as dispositive motions and response.2 Thus, in

filing a response to Defendants’ written reports, as supplemented, Plaintiff should not rely only on

his or her unsworn pleadings but should respond by filing sworn affidavits,3 sworn/verified

statements made under penalty of perjury, or other evidentiary materials developed through

discovery or other appropriate means and which set forth specific facts demonstrating there is a

genuine dispute of material fact for trial in this case. Failure to file sworn affidavits or other

evidentiary materials may result in this court accepting Defendants’ evidence as the truth. If

documents are referred to in the opposing affidavits and have not been previously filed with the

court, sworn or certified copies of those papers must be attached to the affidavits or served with

them.

         The parties are hereby notified that upon the expiration of the time for Plaintiff to file a

response as allowed by this order, unless within ten (10) days from the date of this order a party

files a pleading which presents sufficient legal cause why such action should not be undertaken,

the court may at any time thereafter and without further notice to the parties (1) treat the written

reports, as supplemented, and any supporting evidentiary materials as motions for summary

judgment and, (2) after considering any response as allowed by this order, rule on the motions for

summary judgment in accordance with the law.




2
 Thus, in preparing a response to the written reports, as supplemented, filed by Defendants, Plaintiff
should refer to the requirements of Rule 56, Federal Rules of Civil Procedure.

3An  affidavit is a sworn statement in writing made under oath or on affirmation before a notary public or
other authorized officer. The affidavit or sworn/verified statement must be made on personal knowledge,
set forth such facts as would be admissible in evidence, and show affirmatively that the affiant is competent
to testify to the matters stated in the affidavit.
     Case 2:19-cv-01046-MHT-CSC Document 107 Filed 02/08/21 Page 3 of 3




       Failure to follow the requirements of this order about the proper manner in which to

respond to Defendants’ written reports, as supplemented, will result in a recommendation of the

Magistrate Judge that final judgment be entered in favor of Defendants without there being an

evidentiary hearing.

       Done, this 8th day of February 2021.



                                      /s/ Charles S. Coody
                                    UNITED STATES MAGISTRATE JUDGE
